Electronically Filed
                                                       Supreme Court
                                                       SCWC-11-0000474
                                                       06-JUL-2012
                                                       01:57 PM



                       NO. SCWC-11-0000474

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


        STATE OF HAWAI#I, Respondent/Plaintiff-Appellee,

                               vs.

        AARON M. BERNAL, Petitioner/Defendant-Appellant.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
           (ICA CAAP NO. XX-XXXXXXX; CR. NO. 10-1-1907)

        ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
    (By: Recktenwald, C.J., Nakayama, Acoba, and McKenna, JJ.
     and Circuit Judge Ayabe, assigned by reason of vacancy)

          Petitioner/Defendant-Appellant Aaron M. Bernal’s

application for writ of certiorari, filed on May 31, 2012, is

hereby rejected.

          DATED: Honolulu, Hawai#i, July 6, 2012.

                              /s/ Mark E. Recktenwald

                              /s/ Paula A. Nakayama

                              /s/ Simeon R. Acoba, Jr.

                              /s/ Sabrina S. McKenna

                              /s/ Bert I. Ayabe